Citation Nr: 0310182	
Decision Date: 05/28/03    Archive Date: 06/02/03

DOCKET NO.  00-04 446	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Whether the rating reduction for the veteran's service-
connected rheumatoid arthritis from 40 percent disabling to 
10 percent disabling, effective January 1, 1999, was proper.

2.  Entitlement to an increased rating for rheumatoid 
arthritis, currently evaluated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Andrew E. Betourney, Counsel


INTRODUCTION

The veteran served on active duty from June 1948 to June 
1952.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 1998 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida, which reduced the disability rating 
for the veteran's service-connected rheumatoid arthritis from 
40 percent disabling to 10 percent disabling, effective 
January 1, 1999.  The veteran filed a timely appeal to this 
adverse determination.

This appeal originated from a June 1994 claim by the veteran 
for a rating in excess of 10 percent for rheumatoid 
arthritis.  In June 1998, the RO proposed to reduce the 
veteran's disability rating from 40 percent to 10 percent.  
This proposed reduction was formalized by a RO rating 
decision dated in October 1998.  In a statement received by 
VA in November 1998, the veteran wrote that he was appealing 
the October 1998 RO rating decision which reduced the 
disability rating for his rheumatoid arthritis from 40 
percent to 10 percent.  In light of the above history, 
notwithstanding the characterization of the issue in the RO's 
statement of the case and supplemental statement of the case 
as one of a simple evaluation of the disability level of the 
veteran's rheumatoid arthritis, currently rated as 10 percent 
disabling, or in the January 2003 Appellant's Brief as one of 
entitlement to an increased rating for rheumatoid arthritis, 
the Board finds that the issues as described above are in 
appellate status.

The Board observes that in a statement received by VA in 
November 2002, the veteran stated that he had been suffering 
from some sort of arthritis ever since service in 1949, and 
that while he had been diagnosed as suffering from rheumatoid 
arthritis at that time, this may have been "misdiagnosed."  
He stated that he may have been suffering from degenerative 
arthritis and/or osteoarthritis during the entire period 
instead.  The Board finds that this statement reasonable 
raises the issue of entitlement to service connection for 
degenerative arthritis and/or osteoarthritis.  As this issue 
has not been developed or certified for appellate review, it 
is hereby referred to the RO for appropriate action.


FINDINGS OF FACT

1.  There has been compliance with the duty to assist and 
duty to notify provisions of the Veterans Claims Assistance 
Act of 2000.
 
2.  In a rating decision dated in March 1964, the RO assigned 
a 10 percent rating for the veteran's rheumatoid arthritis, 
effective October 1, 1963. 

3.  In a rating decision dated in May 1995, the RO increased 
the disability rating for the veteran's rheumatoid arthritis 
from 10 percent to 40 percent, effective June 27, 1994.

4.  In a rating decision dated in June 1998, the RO proposed 
to reduce the disability rating for the veteran's rheumatoid 
arthritis from 40 percent to 10 percent; this proposed rating 
reduction was effectuated in a rating decision dated in 
October 1998, with an effective date of January 1, 1999 
assigned for this reduction.

5.  At the time of the reduction, the veteran's rheumatoid 
arthritis had been rated as 40 percent disabling since June 
1994, a period of less than 5 years.

6.  The RO's rating reduction satisfied procedural due 
process requirements and was based upon clear medical 
evidence showing that the veteran was not suffering from 
rheumatoid arthritis.

7.  As the medical evidence clearly shows that the veteran is 
not suffering from rheumatoid arthritis, an increased rating 
for this disorder is not warranted.



CONCLUSIONS OF LAW

1.  The reduction of the rating for rheumatoid arthritis from 
40 percent disability to 10 percent disabling was proper.  38 
U.S.C.A. § 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 
3.105(e), 3.159, 3.344, 4.1, 4.2, 4.13, 4.40, 4.45. 4.59, 
4.71a, Diagnostic Code 5002 (1998).

2.  The schedular criteria for an evaluation in excess of 10 
percent for rheumatoid arthritis have not been met.  38 
U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 3.159, 3.321, 4.1-4.3, 4.7, 4.10, 4.40, 4.71a, Diagnostic 
Code 5002 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

There has been a significant change in the law during the 
pendency of this appeal. On November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000), now 
codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 
(West 2002).  The legislation has eliminated the well-
grounded claim requirement, has expanded the duty of VA to 
notify the appellant and the representative, and has enhanced 
its duty to assist an appellant in developing the information 
and evidence necessary to substantiate a claim.  See 
generally VCAA.  

VA issued regulations to implement the VCAA in August 2001.  
66 Fed. Reg. 45,620 (Aug. 29, 2001) (codified as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a)).  The 
amendments were effective November 9, 2000, except for the 
amendment to 38 C.F.R. § 3.156(a) that is effective August 
29, 2001.  Except for the amendment to 38 C.F.R. § 3.156(a), 
the second sentence of 38 C.F.R. § 3.159(c), and 38 C.F.R. § 
3.159(c)(4)(iii), VA stated that "the provisions of this 
rule merely implement the VCAA and do not provide any rights 
other than those provided in the VCAA."  66 Fed. Reg. 
45,629.  Accordingly, in general where the record 
demonstrates that the statutory mandates have been satisfied, 
the regulatory provisions likewise are satisfied.

The United States Court of Appeals for Veterans Claim (Court) 
held in Holliday v. Principi, 14 Vet. App. 280 (2001) that 
the VCAA was potentially applicable to all claims pending on 
the date of enactment, citing Karnas v. Derwinski, 1 Vet. 
App. 308 (1991).  Subsequently, however, the United States 
Court of Appeals for the Federal Circuit held that Section 3A 
of the VCAA (covering the duty to notify and duty to assist 
provisions of the VCAA) was not retroactively applicable to 
decisions of the Board entered before the effective date of 
the VCAA (Nov. 9, 2000).  Bernklau v. Principi, 291 F.3d 795 
(Fed. Cir. 2002); See also Dyment v. Principi, 287 F.3d 1377 
(Fed. Cir. 2002).  In reaching this determination, the 
Federal Circuit appears to reason that the VCAA may not apply 
to claims or appeals pending on the date of enactment of the 
VCAA.  However, the Federal Circuit stated that it was not 
reaching that question.  The Board notes that VAOPGCPREC 11-
2000 (Nov. 27, 2000) appears to hold that the VCAA is 
retroactively applicable to claims pending on the date of 
enactment.  Further, the regulations issued to implement the 
VCAA are to be applicable to "any claim for benefits 
received by VA on or after November 9, 2000, the VCAA's 
enactment date, as well as to any claim filed before that 
date but not decided by VA as of that date."  66 Fed. Reg. 
45,629 (Aug. 29, 2001).  Precedent opinions of the chief 
legal officer of the Department and regulations of the 
Department are binding on the Board.  38 U.S.C.A. § 7104(c) 
(West 2002).  For purposes of this determination, the Board 
will assume that the VCAA is applicable to claims or appeals 
pending on the date of enactment of the VCAA. 

Among its other provisions, the VCAA redefines the obligation 
of VA with respect to the duty to assist.  See 38 U.S.C.A. 
§ 5103A (West 2002).  First, VA has a duty to notify the 
veteran and his representative of any information and 
evidence necessary to substantiate and complete a claim for 
VA benefits.  See 38 U.S.C.A. §§ 5102 and 5103 (West 2002).  
Second, VA has a duty to assist the veteran in obtaining 
evidence necessary to substantiate his or her claims.  See 
38 U.S.C.A. § 5103A (West 2002).  

In the present case, the Board concludes that VA's redefined 
duty to assist and duty to notify have been fulfilled to the 
extent practicable.  The Board finds that the veteran was 
provided adequate notice as to the evidence needed to 
substantiate his claims, as well as notice of the specific 
legal criteria necessary to substantiate his claims.  The 
Board concludes that discussions as contained in the initial 
rating decisions dated in June 1998 and October 1998, in the 
statement of the case (SOC) issued in November 1999, in the 
supplemental statement of the case (SSOC) issued in September 
2002 and in correspondence to the veteran have provided him 
with sufficient information regarding the applicable 
regulations regarding the evidence necessary to substantiate 
his claims.  

Furthermore, the Board observes that in a lengthy letter to 
the veteran dated in July 2001, and again in the SSOC issued 
to the veteran in September 2002, the RO advised the veteran 
of the recent enactment of the VCAA, and provided him with 
detailed information about the new rights provided 
thereunder, including the furnishing of forms and notice of 
incomplete applications under 38 U.S.C.A. § 5102, providing 
notice to claimants of required information and evidence 
under 38 U.S.C.A. § 5103, and the duty to assist claimants 
under 38 U.S.C.A. § 5103A.  The RO described the evidence 
needed to establish the veteran's claims, and specifically 
identified what evidence was needed from the veteran versus 
what evidence VA would attempt to procure.  In the July 2001 
VCAA notice letter, the RO requested that the veteran send 
information describing additional evidence or the evidence 
itself to the RO within 60 days of the date of the letter, 
but also informed the veteran that if evidence was received 
within one year from the date of the letter and a favorable 
decision was reached, VA might be able to pay the veteran 
from the date his claim was received.  The Board finds, 
therefore, that such documents are in compliance with the 
VA's revised notice requirements.  Quartuccio v. Principi, 16 
Vet. App. 183, 187 (2002).  The veteran and his 
representative further plainly show through their statements 
and submissions of evidence that they understand the nature 
of the evidence needed to substantiate the veteran's claim.  
As the RO has completely developed the record, the 
requirement that the RO explain the respective responsibility 
of VA and the veteran to provide evidence has been met.  The 
Board concludes that VA does not have any further outstanding 
duty to inform the veteran that any additional information or 
evidence is needed.  

The Board also finds that to the extent practicable at this 
time, all relevant facts have been properly developed with 
respect to the issues on appeal, and that all relevant 
evidence necessary for an equitable resolution of these 
issues has been identified and obtained.  The evidence of 
record includes the veteran's service medical records, post-
service private treatment notes and medical statements, VA 
inpatient and outpatient treatment notes, VA examination 
reports, including a medical opinion regarding the existence 
of rheumatoid arthritis, and several personal statements made 
by the veteran in support of his claim.  The RO has obtained 
all pertinent records regarding the issues on appeal and has 
effectively notified the veteran of the evidence required to 
substantiate his claims.  The Board is not aware of any 
additional relevant evidence which is available in connection 
with this appeal, and concludes that all reasonable efforts 
were made by VA to obtain evidence necessary to substantiate 
the veteran's claims.  Therefore, no further assistance to 
the veteran regarding the development of evidence is 
required, and would otherwise be unproductive.  See Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to 
requirements in the law does not dictate an unquestioning, 
blind adherence in the face of overwhelming evidence in 
support of the result in a particular case; such adherence 
would result in unnecessarily imposing additional burdens on 
VA with no benefit flowing to the veteran); Sabonis v. Brown, 
6 Vet. App. 426, 430 (1994) (remands which would only result 
in unnecessarily imposing additional burden on VA with no 
benefit flowing to the veteran are to be avoided.)

In light of the foregoing, the Board finds that under the 
circumstances of this case, VA has made reasonable efforts to 
assist the veteran in attempting to substantiate his claims 
and that additional assistance is not required.  38 U.S.C.A. 
§§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 
3.159 and 3.326(a).



I.  Rating Reduction Issue

In considering whether the RO's reduction in the disability 
rating for the veteran's rheumatoid arthritis from 40 percent 
disabling to 10 percent disabling was proper, the Board notes 
that the veteran was initially notified of the RO's proposed 
reduction in the evaluation for said disorder in a rating 
decision dated in June 1998.  The Board finds that this 
rating decision and its accompanying cover letter complied 
with the provisions of 38 C.F.R. § 3.105(e), which requires, 
inter alia, notification of the proposed reduction in 
evaluation, a statement of the facts and reasons for such 
reduction, such as recent improvement in physical condition, 
and an opportunity to submit evidence indicating that the 
reduction should not be made.  Therefore, compliance with the 
procedural due process requirements spelled out in 38 C.F.R. 
§ 3.105 appears to have been adequate.

The Board further notes that since the veteran's 40 percent 
rating for this disorder had not been in effect for at least 
five years, this rating had not become stabilized, and the 
provisions of 38 C.F.R. § 3.344(a) and (b), which set forth 
certain regulatory requirements which must be complied with 
before evaluations which have been in effect for five or more 
years may be reduced, are not for application.  See 38 C.F.R. 
§ 3.344(c), Brown v. Brown, 5 Vet. App. 413, 417 (1993).  As 
such, reexaminations disclosing improvement in the disability 
will warrant reduction in a rating.  38 C.F.R. § 3.344(c).

In Brown v. Brown, 5 Vet. App. 413, 417 (1993), the United 
States Court of Appeals for Veterans Claims (Court) 
identified general regulatory requirements which are 
applicable to all rating reductions, including those which 
have been in effect for less than five years.  Pursuant to 38 
C.F.R. § 4.1, it is essential, both in the examination and in 
the evaluation of the disability, that each disability be 
viewed in relation to its history.  Brown, 5 Vet. App. at 
420.  Similarly, 38 C.F.R. § 4.2 (2002) establishes that 
"[i]t is the responsibility of the rating specialist to 
interpret reports of examination in light of the whole 
recorded history, reconciling the various reports into a 
consistent picture so that the current rating may accurately 
reflect the elements of the disability present."  Id.  The 
Court has held that these provisions "impose a clear 
requirement" that rating reductions be based on the entire 
history of the veteran's disability.  Id.

Furthermore, 38 C.F.R. § 4.13 (2002) provides that when any 
change in an evaluation is to be made, "the rating agency 
should assure itself that there has been an actual change in 
the condition, for better or worse, and not merely a 
difference in the thoroughness of the examination or in use 
of descriptive terms."  Id., 5 Vet. App. at 420-421.  In 
light of these provisions, 

...the RO and Board are required in any 
rating-reduction case to ascertain, based 
on the entire recorded history of the 
condition, whether the evidence reflects 
an actual change in the disability and 
whether the examination reports 
reflecting such change are based upon 
thorough examinations.

Id., 5 Vet. App. at 421 (citation omitted).

Finally, under the provision of 38 C.F.R. §§ 4.2 and 4.10 
(2002), a rating reduction may not be based solely on the 
fact that an improvement has actually occurred, but also on 
whether the improvement actually reflects an improvement in 
the veteran's ability to function under the ordinary 
conditions of life and work.  Id.

At the time of a VA joints examination in October 1997, the 
examiner noted that the veteran referred to a "questionable 
history of rheumatoid arthritis, but the diagnosis is not 
clear to the patient or to me at this point."  He then noted 
that the veteran had never taken any of the medications 
commonly used in the treatment of rheumatoid arthritis, such 
as prednisone, azulfidine and methotrexate.  Following a 
clinical examination, x-rays and laboratory testing, the 
examiner rendered a diagnosis of diffuse degenerative joint 
disease of the cervical spine, thoracic spine, and lumbar 
spine with pronounced lumbar lordosis and lumbosacral 
mechanical back pain.  He then specifically found that 
"There is no evidence of inflammatory arthritis, such as 
rheumatoid, in this patient.  Clinically the patient has 
osteoarthritis."

The Board also observes that the original increase in the 
veteran's disability rating from 10 percent to 40 percent was 
based on the report of an October 1994 VA joints examination, 
at which time the veteran's joint problems were determined by 
the examiner to be "severe."  However, the examiner 
diagnosed the veteran's disorder as degenerative joint 
disease, not rheumatoid arthritis, and laboratory testing 
performed in conjunction with this examination specifically 
noted that rheumatoid factor testing was "negative."  In 
this regard, the Board observes that once the RO realized 
that it had mistakenly granted an increased rating based on 
the medical finding of severe degenerative arthritis, not 
severe rheumatoid arthritis, which was specifically found not 
to be present, it determined that it had made a clear and 
unmistakable error (CUE) in granting the increased rating.

Also relevant are various VA inpatient and outpatient 
treatment notes dated from 1994 to 1997.  Of note is a note 
from the VA rheumatology clinic dated in December 1996.  At 
that time, it was noted that the veteran had "? RA 
[questionable rheumatoid arthritis] per chart," as well as 
osteoarthritic changes in the spine.  However, the examiner 
noted that both a bone scan and x-rays had shown only 
degenerative joint disease of the spine.  The final diagnosis 
rendered was of osteoarthritis.

The Board finds that this evidence clearly and conclusively 
showed that the veteran's joint and spine complaints were not 
due to rheumatoid arthritis, but rather  to degenerative 
joint disease/osteoarthritis.  This conclusion was reached by 
examiners following full diagnostic testing, including 
laboratory testing, x-rays, and a bone scan, as well as by 
clinical examination.  As such, it became clear that none of 
the veteran's complaints were due to rheumatoid arthritis, as 
he was found not to be suffering from this disorder.  The 
Board thus finds that the RO was correct in reducing the 
disability rating for the veteran's rheumatoid arthritis.  

The Board notes that even though the veteran has been 
determined not to be suffering from rheumatoid arthritis, he 
has been rated as 10 percent disabled due to this disorder 
from October 1, 1963.  As this 10 percent evaluation has been 
in place for at least 20 years, it is protected from ever 
being reduced due to the provisions of 38 U.S.C.A. § 110 
(West 2002).  See also 38 C.F.R. § 3.951(b) (2002).  
Therefore, the Board further finds that the RO was correct in 
reducing the disability rating for the veteran's rheumatoid 
arthritis to 10 percent, rather than noncompensable (zero 
percent), in light of the protected 10 percent rating.

II.  Increased Rating Claim

In accordance with 38 C.F.R. §§ 4.1, 4.2 and Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991), the Board has reviewed the 
service medical records and all other evidence of record 
pertaining to the history of the veteran's service-connected 
disability.  The Board has found nothing in the historical 
record that would lead to a conclusion that the current 
evidence of record is not adequate for rating purposes. 
Moreover, the Board is of the opinion that this case presents 
no evidentiary considerations that would warrant an 
exposition of the remote clinical history and findings 
pertaining to the disability at issue.

Disability evaluations are determined by the application of 
the VA's Schedule for Rating Disabilities, which is based on 
the average impairment of earning capacity.  Separate 
diagnostic codes identify the various disabilities.  38 
U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Where entitlement to 
compensation has already been established and an increase in 
the disability rating is at issue, it is the present level of 
disability that is of primary concern.  See Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994).

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (2002).  Any reasonable doubt 
regarding the degree of disability will be resolved in favor 
of the claimant.  38 C.F.R. § 4.3 (2002).

Following a review of the veteran's claims file, the Board 
finds that the evidence conclusively demonstrates that the 
veteran is not currently suffering from rheumatoid arthritis.  
In addition to the evidence described above, the Board 
observes that the report of a VA joints examination dated in 
February 2000 specifically noted that the veteran had a 
"negative rheumatoid factor" on laboratory testing, and the 
examiner rendered a diagnosis of severe diffuse generalized 
osteoarthritis.  

Similarly, in March 2002 the veteran's claims file was 
reviewed by a VA physician, at which time he offered the 
following opinion:

In review of the available information, 
including laboratory work, radiographic 
data, and [the February 2002 VA 
examination] report, it is very clear 
that [the veteran] does not have 
rheumatoid arthritis.  This diagnosis, 
although it was made 50 years ago and 
apparently the patient is service-
connected for rheumatoid arthritis, is 
erroneous.  Evidence for this includes 
negative rheumatoid factor which a 78-
year-old patient with this disease would 
clearly have positive, and also multiple 
other studies of multiple other joints 
showing no evidence of rheumatoid 
arthritis, specifically in the cervical 
spine, the changes in rheumatoid 
arthritis are most severe at the C1 and 
C2.  The patient does not have these 
changes or rather he has changes in the 
subaxial cervical spine.  Changes in the 
subaxial cervical spine are degenerative 
changes and not changes associated with 
rheumatoid.

This reviewer then determined that all of the veteran's 
orthopedic complaints were related to osteoarthritis, which 
was a degenerative condition present in everyone as they aged 
and was "not related to rheumatoid arthritis at all."  

As the veteran has been medically determined not to be 
suffering from rheumatoid arthritis, it is clear than an 
increased rating based on the severity of this disability 
cannot be granted.  Simply stated, an increased rating cannot 
be granted for a disability which the veteran does not have.  
However, as noted above, the veteran's present 10 percent 
rating for this disorder has been in place for at least 20 
years, and is protected from ever being reduced due to the 
provisions of 38 U.S.C.A. § 110 and 38 C.F.R. § 3.951.  

ORDER

The reduction of the disability rating for the veteran's 
rheumatoid arthritis from 40 percent disabling to 10 percent 
disabling was proper, and the appeal is denied.

A disability rating in excess of 10 percent for rheumatoid 
arthritis is denied.



	                        
____________________________________________
	S. L. KENNEDY 
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

